
	
		I
		112th CONGRESS
		1st Session
		H. R. 3112
		IN THE HOUSE OF REPRESENTATIVES
		
			October 5, 2011
			Mr. Turner of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require that certain actions be taken with respect to
		  complaints received by the Department of Commerce of nontariff barriers imposed
		  by other countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Trade Law Enforcement Act of
			 2011.
		2.Actions on
			 complaints on nontariff barriers imposed by other countries
			(a)Actions by
			 Secretary of CommerceIn any
			 case in which the Secretary of Commerce receives a complaint from an interested
			 person that a foreign country is engaging in an act, policy, or practice that
			 acts as a nontariff barrier to United States commerce, and the Secretary is
			 unable to resolve the complaint within the 180-day period beginning on the date
			 on which the complaint is received, the Secretary, in consultation with the
			 United States International Trade Commission, as appropriate, shall, within 45
			 days after the end of that 180-day period, issue an opinion as to whether,
			 under section 301 of the Trade Act of 1974—
				(1)the rights of the
			 United States under any trade agreement are being denied because of such act,
			 policy, or practice; or
				(2)the act, policy,
			 or practice—
					(A)violates, or is
			 inconsistent with, the provisions of, or otherwise denies benefits to the
			 United States under, any trade agreement; or
					(B)is unjustifiable
			 and burdens or restricts United States commerce.
					(b)Referral to
			 USTR
				(1)ReferralIf the Secretary of Commerce, in an opinion
			 issued under subsection (a), makes an affirmative determination with respect to
			 the rights of the United States under subsection (a)(1), or with respect to an
			 act, policy, or practice under subsection (a)(2), the Secretary shall refer the
			 matter to the United States Trade Representative.
				(2)Initiation of
			 investigationThe United States Trade Representative shall,
			 within 45 days after the date on which the opinion of the Secretary is issued,
			 initiate an investigation under section 302(b) of the Trade Act of 1974 (19
			 U.S.C. 2412(b)) with respect to the matter that is the subject of the opinion
			 of the Secretary. In conducting such investigation—
					(A)subsections
			 (b)(2)(B) and (c) of section 302 of the Trade Act of 1974 (19 U.S.C.
			 2412(b)(2)(B) and (c)) shall not apply; and
					(B)the Trade Representative shall publish in
			 the Federal Register a summary of the issues involved in the investigation and
			 shall, as soon as possible, provide opportunity for the presentation of views
			 concerning the issues, including a public hearing—
						(i)within the 30-day
			 period beginning on the date on which the opinion of the Secretary is issued,
			 if a public hearing within such period is requested by an interested person;
			 or
						(ii)at
			 such other time if a timely request therefor is made by an interested person.
						
